Title: From James Madison to the Governor of Virginia, 27 April 1790
From: Madison, James
To: Governor of Virginia,Randolph, Beverley


SirN. York April 27. 1790
Information having been received here that some persons acquainted with the appropriation made at the last Session of Congress in favor of the officers & soldiers of the Virginia & N. Carolina lines of the late army, are taking advantage of the claimants who are ignorant of that provision, by purchasing their claims for very inconsiderable proportions of their amount, it became a question whether any remedy could be applied to so flagrant an imposition. Several difficulties arose from the established rules of office, from which the Secretaries of the Treasury and at War did not think they should be justified in departing, and from the uncertainty and inconveniency of obtaining an interposition of Congress. The result has been that redress would be most attainable by the aid of the Executives of the two States, and that the nature of the case authorized an expectation that they would readily afford it. The mode suggested is that fit persons be appointed to procure powers duly authenticated from all such as may have alienated subsequent [to] the act of appropriation, together with evidence concerning the circumstances under which and the persons to whom the alienation shall have been made; and that in virtue of those powers, there may be some fit person at the Seat of Government to make claim on behalf of the Soldiers and exhibit the evidence collected. When the matter shall be thus prepared, if there shall appear indications of fraud or undue advantage, a suit may be instituted against the Officer who will be authorized to pay the Sums due (for which pecuniary aid will not be wanting) and the fraud may in this way be ascertained and redressed. It is supposed that the mere institution of a suit will beget a disposition in those who may have taken the advantage to better their title by additional compensations to the parties injured, and that the appearance of such an investigation may deter from like practices in future. It is thought also that if the same persons should be authorised to obtain powers from those who may not have alienated, it may render the payment of the money more convenient.
Inclosed herewith are copies of the names and claims of the Officers & Soldiers of the Virginia line, which may facilitate the arrangements for obtaining the requisite powers from them. It is said that the persons who are taking advantage of their knowledge of the appropriation, in order to proceed with more certainty, possessed themselves of like copies from some Office here, but we have not been able as yet to trace the fact. I have the honor to be with the highest sentiments of respect and esteem, Your Excellency’s Most Obedient & very humble servant
Js. Madison Jr
